Citation Nr: 1526106	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  14-00 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969.  He died in December 2004, and the appellant is his widow.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a December 2012 decision by the RO in Milwaukee, Wisconsin that determined that new and material evidence had not been submitted to reopen a claim for service connection for the cause of the Veteran's death (which is one basis for Dependency and Indemnity Compensation (DIC)).   Jurisdiction of the appeal was subsequently transferred to the RO in St. Louis, Missouri.

The record before the Board consists of the Veteran's paper claims file and electronic Virtual VA and VBMS files.

FINDINGS OF FACT

1.  The RO denied entitlement to service connection for the cause of the Veteran's death in an April 2005 rating decision and properly notified the appellant, who did not appeal that decision. 

2.  The additional evidence received since that April 2005 rating decision is either cumulative or redundant of evidence already of record and considered in that decision, and does not raise a reasonable possibility of substantiating the claim for service connection for the cause of the Veteran's death.

CONCLUSIONS OF LAW

1.  The April 2005 rating decision that denied entitlement to service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 20.1103 (2014). 

2.  New and material evidence not having been submitted, the claim for service connection for the cause of the Veteran's death is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in October 2012.  The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA also fulfilled its duty to assist the appellant by obtaining all relevant evidence in support of her claim, which is obtainable, and therefore appellate review may proceed without prejudicing her.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The appellant has submitted written statements in support of her claim.  VA has obtained service treatment records (STRs) and VA medical records, and considered her assertions.  All known and available records relevant to the issue on appeal have been obtained and associated with the claims file; and the appellant has not contended otherwise.  

The Board notes that a VA medical opinion was not obtained in connection with this appeal.  However, as new and material evidence has not been submitted for this claim, a VA medical opinion is not required.  See 38 U.S.C.A. § 5103A.  See also DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Governing Law and Regulations 

The law provides DIC benefits for a spouse of a Veteran who dies from a 
service-connected disability.  See 38 U.S.C.A. § 1310.  A service-connected disability is one that was incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

VA has conceded the Veteran's exposure to herbicides while serving in the Republic of Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  During the Veteran's lifetime, service connection was established for type II diabetes mellitus on this basis.

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 C.F.R. § 3.312(a).

For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id. 

Analysis

In its December 2012 rating decision, the RO found that new and material evidence had not been received to reopen the previously denied claim for service connection for the cause of the Veteran's death.  Regardless of how the RO ruled on this question, the Board must determine whether there is new and material evidence to reopen this claim, before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate this claim on its underlying merits. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id.  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium).  But see Duran v. Brown, 7 Vet. App. 216 (1994) (indicating that Justus does not require the VA Secretary to consider the patently incredible to be credible).

The appellant submitted her original claim for service connection for the cause of the Veteran's death in January 2005, contending that his death was due to service.   In an unappealed April 2005 rating decision, the RO denied entitlement to service connection for the cause of the Veteran's death, finding that the evidence failed to show that his death was related to military service.  The RO properly notified the appellant of this denial, she did not appeal it, and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156 (2014); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the April 2005 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103, 20.1105 (2014).

During his lifetime, the Veteran's established service-connected disabilities were type II diabetes mellitus, hypertension secondary to diabetes mellitus, tinea cruris, and chronic tonsillitis.

The evidence of record at the time of the prior final April 2005 rating decision included service treatment records, which were negative for any of the terminal conditions listed on his death certificate, service personnel records, VA medical records, reports of VA examinations, the appellant's lay statements, and the Veteran's death certificate, which shows that he died at a VA hospital in December 2012.  The immediate cause of death was listed as sepsis, due to or as a consequence of aspiration pneumonitis, due to or as a consequence of severe esophagitis.  No other contributing causes of death were listed.

Other evidence of record included a report of an October 2001 VA diabetes compensation examination reflecting that he reportedly developed diabetes four years ago, was grossly overweight, and had multiple complaints.  The examiner indicated that the Veteran was on an oral hypoglycemic agent for his diabetes.  The diagnosis was type II diabetes, poorly managed, and the examiner opined that the Veteran's morbid obesity was complicating his diabetic management.  In a report of an October 2001 VA general medical examination, the examiner indicated that the Veteran was not acutely ill, but was not in good health, with a history of diabetes, morbid obesity and hypertension.  The diagnoses were morbid obesity, type II diabetes with progressive complications of chronic skin disease, and hypertension under good control.

The claims file also includes VA treatment records reflecting treatment for multiple medical conditions, including longstanding alcohol abuse.  In April 2004, he was treated for alcohol withdrawal.

The evidence of record at the time of the prior decision also included VA inpatient medical records from his terminal hospitalization which reflect that he was admitted in late December 2004, and died two days later.  The discharge summary reflects that he was admitted with ongoing alcohol abuse and increasing abdominal ascites over the past three weeks and an increased leg edema to the point that he could no longer walk.  He had been chronically grossly obese, but his abdomen had gotten much worse over this time period.  He continued to drink two six-packs of beer daily, with his last drink on the morning of admission.  During the admission, he had hematemesis, and an esophagogastroduodenoscopy (EGD) showed grade D esophagitis, gastritis, and duodenitis, with no active bleeding.  Later, he aspirated his stomach contents, respiratory distress ensued, and he was intubated.  He developed disseminated intravascular coagulation, and was given plasma, but his condition worsened, and he died.  An autopsy was not conducted.  The cause of death was listed as septic shock resulting from pulmonary aspiration.

The evidence of record at the time of the prior decision included the Veteran's  service personnel records, showing that he served on active duty in the U.S. Army from January 1966 to January 1969, including service in Vietnam.  However, the terminal conditions listed in the terminal medical records and death certificate are not disabilities to which the herbicide presumptions apply.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).

At the time of the prior final April 2005 decision, there was no competent and credible evidence to link the principal or contributory causes of death with the Veteran's active duty.  

In July 2012, the appellant filed an application to reopen a claim for service connection for the cause of the Veteran's death.  

Additional evidence obtained since the prior final April 2005 rating decision includes VA medical records dated in the last years of the Veteran's life.  In April 2004, he was treated for alcohol dependence, and the discharge summary listed multiple medical conditions including cirrhosis, esophagitis, duodenitis, gastritis, and diabetes mellitus.  It was noted that his blood sugars were stable.  A November 2004 VA primary care note reflects that his blood sugars had been high but he was still drinking beer.  He complained of leg swelling.  This evidence is new because it had not previously been submitted; however, it is not material because the evidence could not reasonably substantiate the claim were it to be reopened as the evidence does not have any tendency to relate the cause of Veteran's death to service.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (noting that evidence that is unfavorable to a claimant is not new and material).  This evidence does not tend to show that the cause of the Veteran's death was related to service.

During the course of the appeal, the appellant has submitted statements to the effect that the Veteran's service-connected disabilities of diabetes mellitus and hypertension significantly contributed to his death.  These statements are duplicative or cumulative, not new, as the appellant is merely reiterating the same arguments she made prior to the prior denial of her claim in April 2005.  See Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by the decision maker at time of prior final disallowance of the claim is not new evidence). 

None of the additional evidence, even when considered in combination with the other evidence of record, is new and material.  Thus, this evidence does not relate to an unestablished fact necessary to substantiate this claim and does not raise a reasonable possibility of substantiating this claim.  The prior denial is final, and the claim for service connection for the cause of the Veteran's death is not reopened. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Shade, supra.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The application to reopen a previously denied claim for service connection for the cause of the Veteran's death is denied.



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


